Slidell, O. J.
The object of this suit was to restrain the execution of a judgment obtained by Mrs. Wilcox v. Henderson, which was affirmed by the Supreme Oourt, as reported in 7th Robinson, 348. A similar attempt was unsuccessfully made in a former case. See 2 Ann. 502»
There was judgment dissolving the injunction, and the plaintiff has appealed. We think the dissolution was proper, and refer to the views of the .court in 2d Ann. 502.
The appellee has asked damages for a frivolous appeal. There are circumstances shown in this case, which indicate a mutual spirit of animosity; it has been exhibited in an acrimonious litigation during many years; and if Henderson has demanded too much, there does not seem on the other hand to have been a proper disposition to give him what was justly his due. On the whole, we do not think the case one for damages. See also the case of Wilcox v. Henderson, decided at the present term, in which he has judgment against her. Judgment affirmed, with costs.